DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 39 is objected to because of the following informalities:  In lines 3-4, it appears ‘of the antenna assembly’ appears to be inadvertently included and should be removed as it does not further define the “antenna” and is not present in claim 37.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 5,307,072 –cited by applicant).
Re claims 21, 30-34, 37-40: Jones discloses a surgical navigation system including:
an antenna assembly to radiate an EM field in the volume (col 3, lines 5-29; see the generator antennas 11, 12, 13);  
an EM sensor for receiving a measured EM field strength based on the EM field (col 3, lines 57-60; see sensor 30 that receives the EM fields which corresponds to the field strengths);
a processor 46 and memory with executable instructions for storing a calculated theoretical EM field strength at each gridpoint of a first plurality of gridpoints of the EM volume, wherein the EM field strength at each gridpoint is based on a sum of theoretical field strength calculations from a plurality of linear portions of an antenna of the assembly (see figure 1, Abstract; wherein the processor 46 inherently includes a memory which stores the information from the sensor 30; this information includes the ‘outputs’ of the sensing elements relative to a source reference coordinate frame which corresponds to a second plurality of gridpoints with the outputs corresponding to field the sensed field strengths at each coordinate; and wherein the memory is fully capable of storing field strengths that are based on a sum of theoretical field strength calculations from a plurality of linear portions of an antenna of the assembly);
the processor/memory storing instructions further configured to:
identifying a first gridpoint among a second plurality of gridpoints of the EM volume based on the measured EM field strength and a high density (HD) map (col 2, lines 23-52; where the first gridpoint corresponds to a coordinate of the sensor coordinate frame and is identified by the sensor which measures output field strength; further, the point is identified based on an HD map which is considered to be the registration between the source and sensor coordinate frames); and
identifying the location or the orientation of the EM sensor based on the HD map, using the first gridpoint as an initial condition (col 2, lines 23-52; wherein the sensor coordinates (which includes the first gridpoint) mapped to the source coordinates (i.e. the HD map) are used to determine the ‘position and orientation’ of the EM sensor),
wherein the first plurality of gridpoints includes the second plurality of gridpoints and an additional gridpoint not included in the second plurality of gridpoints (col 2, lines 23-52; wherein the first gridpoints (i.e. source coordinates) and second gridpoints (i.e. sensor coordinates) are registered to form the HD map).
Re claims 22, 23: The antenna assembly includes at least six antennas, each of the antennas including a plurality of loops which have a geometric configuration (col 3, lines 9-20; see the antennas 11, 12, 13 as ‘loop antennas’, which is a geometric configuration).
Re claims 24, 35: The HD map includes a calculated EM field strength for each gridpoint of the first plurality of gridpoints in the EM volume (col 2, lines 23-52; wherein the sensor coordinates mapped to the source coordinates constitute the HD map and the set of signal received include each coordinate).
Re claims 25, 36: The HD map further includes a pseudo-inverse of the calculated EM field strength at each gridpoint of the first plurality of gridpoints (col 3, lines 63-67; col 10, lines 48-67; wherein the output signals of the sensor which measures field strength include an output ‘proportional to the magnitude of the magnetic field and the cosine of the included angle’ and where the signal is in proportionality to determine position and orientation from the HD map).
Re claim 26: The identifying the first gridpoint includes: identifying an orientation vector n(abc), where (a,b,c) is a gridpoint in the second plurality of gridpoints, satisfying the following condition: where B(d>e>f)-1 is a pseudo-inverse of B(a,b,c), which is a calculated EM field strength at gridpoint (a,b,c) in the HD map; calculating a difference between B(abc) -n(abc) and V; and selecting, as the first gridpoint, a gridpoint (A,B,C) of the second plurality of gridpoints where a difference between B(A B C) • n and V is the smallest (col 4, line 5; wherein the identifying includes three dimensional (a,b,c) position and orientation determination; figure 2, col 11, line 51-col 12, line 29; wherein orientation vectors are measured based on the pseudo-inverse as described above in regard to claim 25 and the vector is subtracted from the pseudo-inverse vector to thereby determine a coordinate that is smallest).
Re claim 27: The identifying at least one of the location or the orientation includes: identifying an orientation vector n(d,e,f) where (d,e,f) is a gridpoint in the first plurality of gridpoints and is located within a predetermined distance from the first gridpoint (A,B,C), satisfying the following condition: n(d,e,f) ≈ B(d,e,f) and V, where B(d,e,f)-1 is a pseudo-inverse of B(def) , which is a calculated EM field strength at gridpoint (d,e,f) in the HD map; calculating a difference between B(d,e,f) • n(d,e,f) and V; and selecting a second gridpoint (D,E,F) from among the first plurality of gridpoints, where a difference between B(D,E,F) • n(D,E,F) and V is the smallest (col 4, line 5; wherein the identifying includes three dimensional (d,e,f) position and orientation determination; figure 2, col 11, line 51-col 12, line 29; wherein orientation vectors are measured based on the pseudo-inverse as described above in regard to claim 25 and the vector is subtracted from the pseudo-inverse vector to thereby determine a coordinate that is smallest).
Re claims 28, 29: The term n(D,E,F) is related to the orientation of the EM sensor and the second gridpoint (D,E,F) is the location of the EM sensor (col 3, line 57-col 4, line 24; where the vectors are used to determine position and orientation of the sensor 30).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,722,311. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘311 features a system and corresponding method including an antenna assembly, EM sensor, processor, and memory with instructions and storing a calculated theoretical EM field strength at each gridpoint of a plurality of gridpoints that is based on a sum of theoretical EM field strength values from a plurality of linear portions of an antenna assembly, wherein the instructions include identifying a first gridpoint based on the measured field strength and a high density (HD) map and identifying a location of the sensor based on the map, using the first gridpoint as an initial condition. ‘311 also features limitations of the instant dependent claims including that the assembly includes at least six antennas with a plurality of loops and identifying an orientation vector as claimed. While ‘311 includes additional features such as the instructions causing the processor to retrieve, from the memory, the calculated theoretical EM field strength at each gridpoint, it would have been obvious to conclude that the instant claims are an obvious variant, as they are broader in scope.

Conclusion
This is a CON of applicant's earlier Application No. 15/337,166.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/           Primary Examiner, Art Unit 3793